Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
	The same element should not be defined twice.  In claim 1 line 4, "a field effect transistor" should be --the switching transistor--.  See claim 1 line 1.
	In claim 10, "A motor vehicle" and "a converter" have already been defined in base claim 5.  Claim 10 should be rewritten as --The converter as claimed in claim 5, wherein the motor vehicle comprises the converter.--.
	Likewise, claim 16 should be rewritten as --The converter as claimed in claim 6, wherein the motor vehicle comprises the converter.--.
	Likewise, claim 17 should be rewritten as --The converter as claimed in claim 7, wherein the motor vehicle comprises the converter.--.
	Likewise, claim 18 should be rewritten as --The converter as claimed in claim 7, wherein the motor vehicle comprises the converter.--.
	Likewise, claim 19 should be rewritten as --The converter as claimed in claim 9, wherein the motor vehicle comprises the converter.--.

Allowable Subject Matter
The prior art of record does not appear to disclose a quasi-resonant DC-to-DC voltage converter for a motor vehicle, said converter being supplied with an input voltage and comprising a control module and an induction coil connected to a field effect transistor comprising a drain, a source and a gate, said gate being connected to the control module in order for said control module to control the 
by a predetermined value that corresponds to the difference between the duration of a quarter of
the period of the damped sinusoidal oscillation and the period of time that elapses between
the command by the control module to switch the transistor to the on state and said
transistor actually conducting, the control module being configured to: phase-shift the drain voltage of the transistor by a predetermined temporal phase-shift value that corresponds to the difference between the duration of a quarter of the period of the damped sinusoidal oscillation and the period of time that elapses between the command to switch the transistor to the on state and said transistor actually conducting, detect that the phase-shifted voltage is equal to the input voltage (Vin) of the converter, and when the phase-shifted voltage is equal to the input voltage of the
converter, trigger the command to switch the transistor to the on state such that the
transistor starts conducting at the time when the value of the drain voltage is at a minimum as claimed.

Conclusion
This application is in condition for allowance except for the formal matters noted above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY SHAWN ZWEIZIG whose telephone number is (571)272-1758. The examiner can normally be reached Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571) 270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
1


/JEFFERY S ZWEIZIG/Primary Examiner, Art Unit 2849